I concur except as to the following statement in the majority opinion: "The foregoing matters were known to plaintiff, her counsel and physician, long before the filing of the amended petition in this cause, and yet they appear to have been deliberately omitted therefrom, by her counsel, in order to obtain an unfair advantage of defendant at the trial of the cause. The absence of averments relating to above matters, cannot be satisfactorily explained in any other way." My objection to the foregoing relates wholly to its propriety. *Page 44